Citation Nr: 0937457	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  00-14 641	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed flat feet.  

2.  Entitlement to service connection for claimed lumbosacral 
strain, a right or left hip disorder, a cervical spine 
disorder, a right and left knee disorder, and a right or left 
ankle disorder, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
July 1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the RO.  

The Board remanded these issues to the RO for further 
development in June 2001 and January 2006.  

The Board issued a decision in November 2006 that denied the 
claims of service connection.  The Veteran thereupon 
submitted a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2007 the Court issued an Order that granted a 
Joint Motion of the parties to vacate the decision and remand 
the case back to the Board.  

In a December 2007 decision, the Board once again denied the 
Veteran's claims of service connection  

In July 2008, the Court issued an order vacating the December 
2007 decision with respect to the matters appealed to the 
Court and dismissed the Veteran's appeal because of his death 
in June 2008.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1971 to July 1971.  

2.  On September 19, 2009, the Board was notified by the RO 
that the Veteran had died in June 2008.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.  


		
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


